USCA4 Appeal: 20-4126     Doc: 59         Filed: 02/22/2022    Pg: 1 of 31




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-4126


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER PAUL HASSON,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George J. Hazel, District Judge. (8:19-cr-00096-GJH-1)


        Argued: March 12, 2021                                     Decided: February 22, 2022


        Before MOTZ, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by published opinion. Judge Rushing wrote the opinion, in which Judge Motz
        and Judge Diaz joined.


        ARGUED: Cullen Oakes Macbeth, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greenbelt, Maryland, for Appellant. Thomas Patrick Windom, OFFICE OF THE UNITED
        STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: James Wyda,
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
        Maryland, for Appellant. Robert K. Hur, United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022     Pg: 2 of 31




        RUSHING, Circuit Judge:

               After unsuccessfully challenging the statute as unconstitutionally vague,

        Christopher Hasson pleaded guilty to violating 18 U.S.C. § 922(g)(3) by possessing

        firearms as someone “who is an unlawful user of or addicted to any controlled substance,”

        in addition to three related counts. At sentencing, the district court increased Hasson’s

        Guidelines range pursuant to U.S.S.G. § 3A1.4 upon concluding that his offense was

        intended to promote a federal crime of terrorism, and the court sentenced him to 160

        months’ imprisonment. On appeal, Hasson contends that Section 922(g)(3) is facially

        vague. He also argues that Section 3A1.4 cannot apply because he was not convicted of a

        federal crime of terrorism and, in any event, the district court clearly erred in applying the

        provision. We affirm his conviction and sentence. 1

                                                      I.

                                                     A.

               In February 2019, federal authorities arrested Hasson as he arrived for work at the

        United States Coast Guard Headquarters in Washington, D.C. At the time, Hasson was a

        lieutenant in the Coast Guard. The sworn criminal complaint charged Hasson with

        unlawfully possessing Tramadol, an opioid pain reliever and Schedule IV controlled

        substance, and possessing firearms and ammunition as an unlawful user or addict of a



               1
                We also deny Hasson’s motion to supplement his claims on appeal, which he filed
        three months after oral argument. See United States v. Leeson, 453 F.3d 631, 638 n.4 (4th
        Cir. 2006) (finding argument waived when it was available to the defendant at the time of
        his opening brief yet was raised for the first time in a notice of supplemental authority and
        was “wholly different” than the argument advanced in the opening brief).
                                                      2
USCA4 Appeal: 20-4126     Doc: 59         Filed: 02/22/2022     Pg: 3 of 31




        controlled substance. See 21 U.S.C. § 844(a); 18 U.S.C. § 922(g)(3). Arresting agents

        found 196 Tramadol pills in Hasson’s backpack and another 106 in his work desk. A

        simultaneous search of Hasson’s residence uncovered another 122 Tramadol pills; 15

        firearms; an unregistered, assembled firearm silencer; an unregistered, disassembled

        firearm silencer; and hundreds of rounds of ammunition. A blood sample drawn from

        Hasson that day showed Tramadol in his bloodstream.

              In a motion to detain Hasson pending trial, the Government claimed the charges

        were “the proverbial tip of the iceberg.” J.A. 25. According to the Government, its

        investigation revealed that Hasson was “a domestic terrorist, bent on committing acts

        dangerous to human life.” J.A. 25.

              The Government claimed that a draft email dated June 2, 2017—which it calls a

        “manifesto”—provided insight into Hasson’s worldview. In it, Hasson wrote that he was

        “dreaming of a way to kill almost every last person on the earth” and contemplated

        “biological attacks followed by attack on food supply” and “[i]nstitut[ing] a

        bombing/sniper campaign.” J.A. 879. Hasson continued:

              I don’t think I can cause complete destruction on my own, However if I could
              enlist the unwitting help of another power/country would be best. Who and
              how to provoke???

              ....

              Liberalist/globalist ideology is destroying traditional peoples esp white. No
              way to counteract without violence. It should push for more crack down
              bringing more people to our side. Much blood will have to be spilled to get
              whitey off the couch. For some no amount of blood will be enough. They
              will die as will the traitors who actively work toward our demise. Looking
              to Russia with hopeful eyes or any land that despises the west’s
              liberalism. . . .

                                                   3
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 4 of 31




              Need to come off TDL, clear my head. Read and get education have to move
              to friendly area and start to organize. Get leadership within the community,
              sheriff, city manager, mayor, lawyer? Not sure but start now. Be ready.

              Stockpile 5 locations. Pack, food, GN, supporos ao, clothing, gear.
              Comb/exp for defense. Extras mortar recoilless, learn basic chemistry, start
              small.

              By land put 3 homes and multiple hides. Have way to get out and start hitting
              back. Use lines of drift.

              Have to take serious look at appropriate individual targets, to bring greatest
              impact. Professors, DR’s, Politian’s, Judges, leftists in general.

              Look up tactics used during Ukrainian civil war. During unrest target both
              sides to increase tension. In other words provoke gov/police to over react
              which should help to escalate violence. BLM protests or other left crap
              would be ideal to incite to violence.

              Gun rights people will never rise, need religious to stand up. Please send me
              your violence that I may unleash it onto their heads. Guide my hate to make
              a lasting impression on this world. So be it. I don’t know if there truly is a
              “conspiracy” of ((((People)))) out to destroy me and mine, but there is an
              attack none the less. For that reason I will strike, I can’t just strike to wound
              I must find a way to deliver a blow that cannot be shaken off. Maybe many
              blows that will cause the needed turmoil.

              ....

        J.A. 879.

              Hasson penned similar sentiments in a September 2017 letter to Harold Covington,

        founder of a group advocating for a white ethnostate in the Pacific Northwest. Hasson

        identified himself as “a long time White Nationalist, having been a skinhead 30 plus years

        ago before my time in the military.” J.A. 874. Hasson voiced dissatisfaction with “mass

        protest or wearing uniforms marching around provoking people with swastikas,” stating

        instead, “I was and am a man of action you cannot change minds protesting like that.

        However you can make change with a little focused violence.” J.A. 874. Hasson hoped to
                                                     4
USCA4 Appeal: 20-4126      Doc: 59        Filed: 02/22/2022     Pg: 5 of 31




        “open a dialogue” with Covington “to coordinate efforts” in establishing a white homeland.

        J.A. 874.

              Hasson’s own writings were not the only ones to raise flags. He compiled the

        manifestos of mass murderers and terrorists the likes of Ted Kaczynski, Eric Rudolph, and

        Anders Breivik. He sent himself a Home Workshop Explosives handbook, The Anarchist

        Cookbook, a guide on how to make the plastic explosive Semtex, the U.S. Army

        Improvised Munitions Handbook, and The Terrorist’s Handbook, which discussed

        methods of buying, preparing, and detonating various explosive substances.

              Hasson’s internet search history showed a similar preoccupation with violence,

        white nationalism, and anti-government views. He routinely sought information about

        groups harboring white-supremacist, militant, and anti-government beliefs. He queried

        information about explosives, including homemade incendiaries, plastic explosives, ricin,

        homemade biological weapons, explosively formed penetrators, and shaped charges,

        including discussions about materials for making the latter two devices. He viewed

        hundreds of webpages related to firearms, ammunition, and firearms accessories.

              Hasson also researched the movements and whereabouts of political figures. He

        searched for “where do senators live dc,” “do senators have ss protection,” “how often are

        senators in dc,” “how do senators and congressman get around dc,” “are supreme court

        justices protected,” “where does justice kagan live,” and “where does Sonia Sotomayor

        live.” S.J.A. 454, 1048. After viewing a headline in which Joe Scarborough (television

        host and former U.S. Congressman) called former President Trump “the worst ever,”

        Hasson spent several minutes reviewing Scarborough’s Wikipedia page before searching

                                                    5
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022     Pg: 6 of 31




        “where is morning joe filmed.” S.J.A. 1077–1078. His searching led him to the address

        for Scarborough’s home, which Hasson then viewed in Google Maps.

               In the Government’s telling, Hasson’s inquiries about specific individuals drew

        inspiration from Breivik’s manifesto. On January 3, 2019, Hasson searched within the

        manifesto (saved on his Coast Guard computer) for “category A.” Breivik classifies

        traitors as Category A, B, or C as a means of identifying priority targets. “Category A”

        includes influential and high-profile individuals, including political, media, cultural, and

        industry leaders. Two weeks later, Hasson spent three hours compiling a list of prominent

        politicians, activists, political organizations, and media personalities. The list contained

        22 entries. That same day, Hasson searched the Internet for “best place in dc to see

        congress people” and “where in dc to [sic] congress live.” S.J.A. 1089.

               Hasson allegedly followed Breivik’s manifesto in other ways too. He visited an

        internet forum on energetic materials and reviewed discussions on manufacturing

        explosives. He searched the manifesto for “steroids” and reviewed a section encouraging

        assailants to use them in preparation for attacks. In the same spreadsheet containing his

        list of individuals and organizations, Hasson devised a possible steroid cycle. Agents

        searching Hasson’s home recovered over thirty bottles labeled as human growth hormone

        inside a locked container, five vials of testosterone, and mestanolone (an anabolic steroid)

        in both pill and powder form.

               Hasson also amassed weapons and tactical gear. In addition to the 15 firearms

        authorities found at Hasson’s home, in a three-year period Hasson spent roughly $12,000

        on holsters, knives, ammunition magazines, ammunition, handguards, camping supplies,

                                                     6
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022     Pg: 7 of 31




        Meals-Ready-to-Eat, body armor plates, plates carriers, tactical vests and pouches, firearm

        repair kits, firearm components, and smoke grenades. Among those purchases were metal

        parts with pre-indexed holes ready to be drilled and assembled into unlawful silencers.

        Hasson purchased a drill press and fully assembled one of the silencers, which he test-fired

        at least once.

               In December 2017, Hasson registered for an online sniper and sharpshooter forum,

        purchased scopes for precision long-range shooting, and bought a Bergara Hunting and

        Match Rifle, outfitting it with one of the scopes and a bipod. An FBI sniper testified that

        the Bergara rifle “can be used to precisely target large animals including human beings

        from long distances, particularly with the addition of a scope to enable precision sighting

        at distance and a bipod to stabilize the rifle while shooting.” S.J.A. 657. Hasson’s rifle

        was chambered in “one of the most commonly used calibers of rifle employed by U.S.

        military and especially law enforcement snipers both for its accuracy as well as its terminal

        effectiveness in the body.” S.J.A. 657.

               The necessary instruments in hand, Hasson educated himself on precision long-

        range shooting. While at work, Hasson reviewed a document authored by a well-known

        expert on sniper training and operations. The document taught readers how to use a scoped

        rifle to precisely engage targets up to hundreds of yards away. Hasson obtained examples

        of a “sniper data book,” which, according to the FBI sniper, shooters use to document the

        performance of a particular rifle in different shooting conditions. He then took his rifle to

        a gun range, test fired it from various distances, and recorded his observations in a journal.

        Hasson later conducted further research on distance shooting, searching for “how to use

                                                      7
USCA4 Appeal: 20-4126       Doc: 59         Filed: 02/22/2022     Pg: 8 of 31




        trig to calculate distance,” “size of door usa,” “size of garage usa,” and “stop sign height.”

        J.A. 885; S.J.A. 1032. As the FBI sniper explained, these searches reference methods a

        trained sniper may use to quickly determine his distance from a target. Hasson also sent

        himself a ballistics calculator spreadsheet, which assists in accurately hitting an intended

        target at a given distance.

                                                     B.

               The Government’s forecast of additional, more serious charges did not come to

        fruition. A grand jury ultimately indicted Hasson for unlawful possession of unregistered

        firearm silencers, 26 U.S.C. § 5861(d); unlawful possession of firearm silencers

        unidentified by serial number, 26 U.S.C. § 5861(i); possession of firearms by an unlawful

        user of and addict to a controlled substance, 18 U.S.C. § 922(g)(3); and possession of a

        controlled substance, 21 U.S.C. § 844(a).

               Hasson moved to dismiss the Section 922(g)(3) charge, arguing that the statutory

        phrases “unlawful user” and “addicted to” were unconstitutionally vague on their face. The

        district court denied the motion. United States v. Hasson, No. GJH-19-96, 2019 WL

        4573424, at *6–7 (D. Md. Sept. 20, 2019). As the court recognized, our precedent

        forecloses facial vagueness challenges by defendants whose conduct a statute clearly

        proscribes. Id. at *6 (citing United States v. Hosford, 843 F.3d 161, 170 (4th Cir. 2016)).

        Hasson did not “seem to contest that his alleged conduct falls squarely within the confines

        of the statute,” and the district court found that Hasson’s conduct was “clearly prohibited

        by § 922(g)(3)’s prohibition on possession of firearms by an individual whose drug use is

        consistent, prolonged, and close in time to his firearm possession.” Id. at *7; see United

                                                      8
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022     Pg: 9 of 31




        States v. Sperling, 400 Fed. App. 765, 767 (4th Cir. 2010) (“To sustain a conviction [under

        Section 922(g)(3)], the government must prove that the defendant’s drug use was

        sufficiently consistent, prolonged, and close in time to his gun possession to put him on

        notice that he qualified as an unlawful user under the terms of the statute.” (internal

        quotation marks omitted)). Thereafter, Hasson pleaded guilty to all counts but reserved the

        right to appeal his sentence and the order denying his motion to dismiss.

               The district court held a full-day sentencing hearing. Of note here, the court

        resolved the Government’s request to enhance Hasson’s Guidelines range under U.S.S.G.

        § 3A1.4. The Section 3A1.4 adjustment directs courts to increase a defendant’s offense

        level and criminal-history category “[i]f the offense is a felony that involved, or was

        intended to promote, a federal crime of terrorism.” U.S.S.G. § 3A1.4(a). The district court

        applied the adjustment over Hasson’s objection upon concluding that his crimes were

        “designed to promote” a crime under 18 U.S.C. § 351, which, in relevant part, criminalizes

        “attempting to kill or kidnap” any member of Congress, any Supreme Court Justice, and

        certain executive officials. S.J.A. 951–955. Applying the adjustment increased Hasson’s

        offense level by 12 points and his criminal-history category from I to VI. The district court,

        however, agreed with Hasson that the increase overstated his criminal history and departed

        downward to category I. In the end, the adjustment increased Hasson’s Guidelines range

        from 41–51 months to 151–188 months. The court sentenced Hasson to 160 months’

        imprisonment.




                                                      9
USCA4 Appeal: 20-4126       Doc: 59          Filed: 02/22/2022      Pg: 10 of 31




                                                      II.

               On appeal, Hasson again challenges 18 U.S.C. § 922(g)(3) as unconstitutionally

        vague on its face. But Hasson does not dispute the district court’s holding that his conduct

        “falls squarely within the confines of [Section 922(g)(3)].” Hasson, 2019 WL 4573424, at

        *7. He has, consequently, abandoned any contention to the contrary. See Adbul-Mumit v.

        Alexandria Hyundai, LLC, 896 F.3d 278, 290 (4th Cir. 2018) (“‘[C]ontentions not raised

        in the argument section of the opening brief are abandoned.’” (quoting United States v. Al-

        Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004))).

               That abandonment dooms Hasson’s vagueness challenge. The Supreme Court and

        this Court have repeatedly held that we must “consider whether a statute is vague as applied

        to the particular facts at issue, for ‘[a] plaintiff who engages in some conduct that is clearly

        proscribed cannot complain of the vagueness of the law as applied to the conduct of

        others.’” Holder v. Humanitarian L. Project, 561 U.S. 1, 18–19 (2010) (alteration in

        original) (quoting Hoffman Ests. v. Flipside, Hoffman Ests., Inc., 455 U.S. 489, 495

        (1982)); see Expressions Hair Design v. Schneiderman, 137 S. Ct. 1144, 1151–1152 (2017)

        (“A plaintiff whose speech is clearly proscribed cannot raise a successful vagueness claim.”

        (brackets and internal quotation marks omitted)); Parker v. Levy, 417 U.S. 733, 756 (1974)

        (“One to whose conduct a statute clearly applies may not successfully challenge it for

        vagueness.”); United States v. Moriello, 980 F.3d 924, 931 (4th Cir. 2020) (“[A] plaintiff

        who engages in some conduct that is clearly proscribed cannot complain of the vagueness

        of the law as applied to the conduct of others.” (internal quotation marks omitted));

        Hosford, 843 F.3d at 170 (same); United States v. Jaensch, 665 F.3d 83, 89 (4th Cir. 2011)

                                                      10
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 11 of 31




        (same); Gallaher v. City of Huntington, 759 F.2d 1155, 1160 (4th Cir. 1985) (same). In

        criminal cases, then, “if a law clearly prohibits a defendant’s conduct, the defendant cannot

        challenge, and a court cannot examine, whether the law may be vague for other

        hypothetical defendants.” Hosford, 843 F.3d at 170.

               Hasson counters that this longstanding rule is no longer the law. According to

        Hasson, in Johnson v. United States, 576 U.S. 591 (2015), and Sessions v. Dimaya, 138 S.

        Ct. 1204 (2018), the Supreme Court repudiated this principle, and those decisions so

        “clearly undermined” our Court’s precedents that they no longer bind this panel, United

        States v. Battle, 927 F.3d 160, 166 n.7 (4th Cir. 2019) (internal quotation marks omitted). 2

               To resolve this issue, it is helpful to review Johnson and Dimaya. Johnson involved

        a vagueness challenge to the Armed Career Criminal Act of 1984 (ACCA). See 576 U.S.

        at 593. ACCA mandates a 15-year minimum sentence for a defendant convicted of a

        firearms offense who has three or more prior convictions for either a “serious drug offense”

        or a “violent felony.” 18 U.S.C. § 924(e)(1). In part, the statute defines “violent felony”

        as a crime punishable by a year or more in prison that “is burglary, arson, or extortion,

        involves use of explosives, or otherwise involves conduct that presents a serious potential

        risk of physical injury to another.” Id. § 924(e)(2)(B)(ii) (emphasis added). Courts apply



               2
                 Although our Court has applied the rule forbidding a defendant from challenging
        a statute as vague if it clearly prohibits his own conduct in the years since Johnson and
        Dimaya, the Court has never considered whether those decisions undermined that rule.
        See, e.g., Fusaro v. Howard, 19 F.4th 357, 374 (4th Cir. 2021); Moriello, 980 F.3d at 931;
        Hosford, 843 F.3d at 170. It is therefore appropriate for us to do so now. See Mays v.
        Sprinkle, 992 F.3d 295, 302 n.4 (4th Cir. 2021); United States v. Dodge, 963 F.3d 379,
        383–384 (4th Cir. 2020).
                                                     11
USCA4 Appeal: 20-4126       Doc: 59          Filed: 02/22/2022      Pg: 12 of 31




        the categorical approach to determine whether a crime qualifies as a violent felony,

        including under the italicized “residual clause.” Johnson, 576 U.S. at 596. Doing so

        requires assessing the predicate crime “in terms of how the law defines the offense and not

        in terms of how an individual offender might have committed it on a particular occasion.”

        Id. (internal quotation marks omitted).

               Two aspects of this “wide-ranging inquiry” led the Supreme Court to hold the

        residual clause unconstitutionally vague. Id. at 597. First, “the residual clause leaves grave

        uncertainty about how to estimate the risk posed by a crime” because “[i]t ties the judicial

        assessment of risk to a judicially imagined ‘ordinary case’ of a crime, not to real world

        facts or statutory elements.” Id. Second, “the residual clause leaves uncertainty about how

        much risk it takes for a crime to qualify as a violent felony,” for “[i]t is one thing to apply

        an imprecise ‘serious potential risk’ standard to real-world facts; it is quite another to apply

        it to a judge-imagined abstraction.” Id. at 598. Nine years of the Court’s fruitless efforts

        to “craft a principled and objective standard out of the residual clause confirm[ed] its

        hopeless indeterminacy.” Id. “Each of the uncertainties in the residual clause may be

        tolerable in isolation,” the Court reasoned, but “their sum makes a task for us which at best

        could be only guesswork.” Id. at 602 (internal quotation marks omitted).

               In reaching its conclusion, the Court found unpersuasive the contention that “a

        statute is void for vagueness only if it is vague in all its applications.” Id. at 603 (internal

        quotation marks omitted). The Court explained that “although statements in some of our

        opinions could be read to suggest otherwise, our holdings squarely contradict the theory



                                                      12
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022      Pg: 13 of 31




        that a vague provision is constitutional merely because there is some conduct that clearly

        falls within the provision’s grasp.” Id. at 602.

               In Dimaya, the Court relied on Johnson to hold a residual clause in a different statute

        unconstitutionally vague. 138 S. Ct. at 1223. Justice Thomas authored an extensive

        dissent. Among other grounds for his dissent, Justice Thomas adhered to his view, also

        expressed in Johnson, that “a law is not facially vague . . . if there is an unmistakable core

        that a reasonable person would know is forbidden by the law.” Id. at 1252 (Thomas, J.,

        dissenting) (internal quotation marks omitted); see Johnson, 576 U.S. at 623 (Thomas, J.,

        concurring in the judgment). He also dissented on the separate ground that the statute was

        not vague as applied to the respondent. See Dimaya, 138 S. Ct. at 1250 (Thomas, J.,

        dissenting). As Justice Thomas explained, the Supreme Court’s precedents “recognize

        that, outside the First Amendment context, a challenger must prove that the statute is vague

        as applied to him” and “Johnson did not overrule these precedents.” Id. at 1250; see id.

        (explaining that the Johnson Court concluded ACCA’s residual clause was

        unconstitutional as applied to the crime at issue there). “While Johnson weakened the

        principle that a facial challenge requires a statute to be vague ‘in all applications,’” he

        reasoned, “it did not address whether a statute must be vague as applied to the person

        challenging it.” Id. (quoting Johnson, 576 U.S. at 603).

               In a footnote, the Dimaya majority responded that Johnson “anticipated and rejected

        a significant aspect of Justice Thomas’s dissent,” namely his assertion that “a court may

        not invalidate a statute for vagueness if it is clear in any of its applications.” Id. at 1214

        n.3. Johnson did so, the majority explained, by “ma[king] clear that our decisions ‘squarely

                                                     13
USCA4 Appeal: 20-4126       Doc: 59         Filed: 02/22/2022      Pg: 14 of 31




        contradict the theory that a vague provision is constitutional merely because there is some

        conduct that clearly falls within the provision’s grasp.’” Id. (quoting Johnson, 576 U.S. at

        602). Put another way, the Court reiterated that a statute need not be vague in all its

        applications to be unconstitutional. But the Court did not address the precedents Justice

        Thomas cited to demonstrate that “a challenger must prove that the statute is vague as

        applied to him,” id. at 1250 (Thomas, J., dissenting), much less the principle that “[o]ne to

        whose conduct a statute clearly applies may not successfully challenge it for vagueness,”

        Parker, 417 U.S. at 756.

               Hasson claims that the rule prohibiting vagueness challenges by those whose

        conduct a statute clearly prohibits perished alongside the rule requiring a statute to be vague

        in all its applications. To Hasson, the latter provides the theoretical underpinning for the

        former. Johnson having jettisoned that underpinning, Hasson argues, “a defendant may

        raise a facial vagueness challenge without regard to whether the statute is vague as applied

        to him.” Opening Br. 20.

               We disagree. First, Hasson is wrong about the rationale for the rule prohibiting

        vagueness challenges by those whose conduct a statute clearly prohibits. The rule shares

        its foundation with the vagueness doctrine itself, which is based on the concept “‘that

        criminal responsibility should not attach where one could not reasonably understand that

        his contemplated conduct is proscribed.’” Parker, 417 U.S. at 757 (quoting United States

        v. Nat’l Dairy Prods. Corp., 372 U.S. 29, 32–33 (1954)); see Hoffman Ests., 455 U.S. at

        495 n.7. Put simply, the vagueness doctrine requires that a criminal statute “provide a

        person of ordinary intelligence fair notice of what is prohibited” and not be “so standardless

                                                      14
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022     Pg: 15 of 31




        that it authorizes or encourages seriously discriminatory enforcement.” United States v.

        Williams, 553 U.S. 285, 304 (2008). When the challenged statute clearly proscribes a

        defendant’s conduct, neither of these rationales is implicated. It would untether the

        vagueness doctrine from its moorings to permit a facial vagueness challenge in such a case.

               Another foundational pillar for the rule prohibiting vagueness challenges by those

        whose conduct a statute clearly prohibits is the limited nature of judicial power:

               Embedded in the traditional rules governing constitutional adjudication is the
               principle that a person to whom a statute may constitutionally be applied will
               not be heard to challenge that statute on the ground that it may conceivably
               be applied unconstitutionally to others, in other situations not before the
               Court. A closely related principle is that constitutional rights are personal
               and may not be asserted vicariously. These principles rest on more than the
               fussiness of judges. They reflect the conviction that under our constitutional
               system courts are not roving commissions assigned to pass judgment on the
               validity of the Nation’s laws. Constitutional judgments, as Mr. Chief Justice
               Marshall recognized, are justified only out of the necessity of adjudicating
               rights in particular cases between the litigants brought before the Court[.]

        Broadrick v. Oklahoma, 413 U.S. 601, 610–611 (1973) (citations omitted); see United

        States v. Raines, 362 U.S. 17, 21 (1960) (“Kindred to the[] rules [limiting federal courts to

        deciding only the cases and controversies properly before them] is the rule that one to

        whom application of a statute is constitutional will not be heard to attack the statute on the

        ground that impliedly it might also be taken as applying to other persons or other situations

        in which its application might be unconstitutional.”); Kashem v. Barr, 941 F.3d 358, 375–

        376 (9th Cir. 2019) (quoting Broadrick); see also United States v. Masciandaro, 638 F.3d

        458, 474 (4th Cir. 2011). Respect for our circumscribed role is one reason “as-applied

        challenges are the basic building blocks of constitutional adjudication.” Gonzales v.

        Carhart, 550 U.S. 124, 168 (2007) (brackets and internal quotation marks omitted).

                                                     15
USCA4 Appeal: 20-4126       Doc: 59          Filed: 02/22/2022       Pg: 16 of 31




               These foundations are independent of the substantive standard for judging a facial

        vagueness challenge. See Kashem, 941 F.3d at 375. That standard—which formerly

        required a law to be vague in all its applications—speaks to the degree of vagueness a law

        must exhibit to be found facially unconstitutional. See Hoffman Ests., 455 U.S. at 494–

        495; cf. United States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to a

        legislative Act . . . [requires] the challenger [to] establish that no set of circumstances exists

        under which the Act would be valid.”). Consequently, Johnson and Dimaya’s rejection of

        the vague-in-all-its-applications standard does not undermine the rule prohibiting

        defendants whose conduct a statute clearly proscribes from bringing vagueness challenges.

               Further, Johnson and Dimaya did not purport to jettison the latter rule, and it is “the

        Supreme Court’s ‘prerogative alone to overrule one of its precedents.’” Payne v. Taslimi,

        998 F.3d 648, 654 (4th Cir. 2021) (quoting State Oil Co. v. Khan, 522 U.S. 3, 20 (1997)).

        Neither Johnson nor Dimaya “explicitly question[ed] the rule that a litigant whose conduct

        is clearly prohibited by a statute cannot be the one to make a facial vagueness challenge.”

        Kashem, 941 F.3d at 376. Indeed, any suggestion that Johnson discarded that rule is

        foreclosed by Expression Hair Design v. Schneiderman, 137 S. Ct. 1144 (2017), in which,

        the term after Johnson, the Court applied the rule to deny a vagueness claim. See

        Expression Hair Design, 137 S. Ct. at 1151–1152 (holding that the plaintiffs could not raise

        a successful vagueness claim because the challenged law clearly proscribed their intended

        speech). We find the Court’s application of the rule after Johnson—in the speech context

        no less, where “a heightened vagueness standard applies,” Humanitarian L. Project, 561



                                                       16
USCA4 Appeal: 20-4126       Doc: 59        Filed: 02/22/2022     Pg: 17 of 31




        U.S. at 20—dispositive that the Johnson Court did not silently overrule its precedents

        prohibiting vagueness challenges by those whose conduct a statute clearly prohibits.

               Consistent with that finding, whatever “Johnson . . . anticipated and rejected,”

        Dimaya, 138 S. Ct. at 1214 n.3, it was not the rule foreclosing a litigant whose conduct is

        clearly prohibited by a statute from bringing a vagueness challenge. Consequently, we

        cannot read footnote three of Dimaya, which relied on Johnson, as quietly abandoning that

        rule. Indeed, no court of appeals to consider the question has concluded that Johnson or

        Dimaya worked such a change. See United States v. Requena, 980 F.3d 30, 40–43 (2d Cir.

        2020); United States v. Westbrooks, 858 F.3d 317, 325 (5th Cir. 2017), cert. granted &

        judgment vacated on other grounds, 138 S. Ct. 1323 (2018); United States v. Cook, 970

        F.3d 866, 877–878 (7th Cir. 2020); United States v. Bramer, 832 F.3d 908, 909 (8th Cir.

        2016); Kashem, 941 F.3d at 376 (9th Cir.); 303 Creative LLC v. Elenis, 6 F.4th 1160, 1190

        (10th Cir. 2021).

               Even if we were to view Johnson and Dimaya as instances in which the Court

        bypassed as-applied challenges to proceed directly to facial vagueness, but see Johnson,

        576 U.S. at 600 (finding that “the residual clause yields no answers” to the many questions

        incident to determining whether unlawful possession of a short-barreled shotgun is a

        violent felony); Dimaya, 138 S. Ct. at 1214–1215 & n.3 (finding that burglary is not an

        “easy application[] of the residual clause” because countless questions attend the “ordinary

        case” inquiry required by the categorical approach), their unique context sets them apart.

        See Requena, 980 F.3d at 41–43; Cook, 970 F.3d at 876–877; Kashem, 941 F.3d at 376–

        377; cf. Crooks v. Mabus, 845 F.3d 412, 417 (D.C. Cir. 2016). Indeed, the Court was at

                                                    17
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022    Pg: 18 of 31




        pains to emphasize the peculiar double-indeterminacy posed by applying the residual

        clauses’ imprecise qualitative standards to the “judicially imagined ‘ordinary case’ of a

        crime” required by the categorical approach. Johnson, 576 U.S. at 597–598; see Dimaya,

        138 S. Ct. at 1215–1216. In a routine vagueness challenge, by contrast, a court is called

        upon to apply a statutory prohibition to a defendant’s real-world conduct. See United States

        v. Davis, 139 S. Ct. 2319, 2327 (2019) (“[A] case-specific approach would avoid the

        vagueness problems that doomed the statutes in Johnson and Dimaya.”). That inquiry is

        fully compatible with a traditional as-applied vagueness analysis.

               For these reasons, we conclude that Johnson and Dimaya “did not alter the general

        rule that a defendant whose conduct is clearly prohibited by a statute cannot be the one to

        make a facial vagueness challenge.” Cook, 970 F.3d at 877. It follows that neither decision

        clearly undermined our precedents espousing that rule. And any exceptions must originate

        from the Supreme Court, whose longstanding precedents supply the rule’s foundation.

        Because Hasson does not contest that Section 922(g)(3) clearly applies to his conduct, his

        attempt to assert a facial vagueness challenge fails.

                                                     III.

               Hasson also appeals his sentence—specifically, application of the terrorism

        adjustment, which more than tripled his Guidelines range. 3 Hasson mounts two challenges.

        First, he believes that U.S.S.G. § 3A1.4 is ultra vires to the extent it encompasses

        defendants not convicted of a federal crime of terrorism. Second, he contends that the


               3
                The increase would have been greater, but the district court departed downward to
        criminal history category I.
                                                     18
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 19 of 31




        district court summarily disregarded his expert’s findings and opinion that Hasson did not

        present a risk of violence and so the adjustment should not apply to him. We disagree with

        both contentions and therefore affirm Hasson’s sentence.

                                                     A.

               Section 3A1.4 applies “[i]f the offense is a felony that involved, or was intended to

        promote, a federal crime of terrorism.” U.S.S.G. § 3A1.4. The district court rejected

        Hasson’s argument that the adjustment requires a completed terrorism offense. In a

        separate case, we subsequently agreed, holding that the adjustment does not “require that

        a defendant be convicted of a federal crime of terrorism” but instead “applies whenever a

        defendant’s offense of conviction or relevant conduct was ‘intended to promote’ a federal

        crime of terrorism.” United States v. Kobito, 994 F.3d 696, 701–702 (4th Cir. 2021). On

        appeal, Hasson switches gears and argues that, because Section 3A1.4 applies to defendants

        who were not convicted of a federal crime of terrorism, it contravenes a 1996 congressional

        directive to the United States Sentencing Commission and is therefore invalid. See United

        States v. LaBonte, 520 U.S. 751, 757 (1997) (holding that if a Guidelines provision “is at

        odds with [a statutory directive’s] plain language, it must give way”). We review legal

        conclusions de novo but unpreserved arguments only for plain error. Kobito, 994 F.3d at

        701. Hasson concedes that he did not raise the question of Section 3A1.4’s validity below

        yet disputes that plain error is the correct standard of review. 4 Because the district court


               4
                We reject the Government’s contention that Hasson invited any error. “The invited
        error doctrine recognizes that a court cannot be asked by counsel to take a step in a case
        and later be convicted of error, because it has complied with such request.” United States

                                                     19
USCA4 Appeal: 20-4126       Doc: 59         Filed: 02/22/2022      Pg: 20 of 31




        did not err in applying the terrorism adjustment, we conclude that Hasson’s argument fails

        regardless of the standard of review we apply.

              Grasping Hasson’s argument requires understanding Section 3A1.4’s history.

        Before 1995, the Sentencing Guidelines permitted a “Terrorism” upward departure where

        “the defendant committed the offense in furtherance of a terroristic action.” U.S.S.G.

        § 5K2.15 (1994). In the Violent Crime Control and Law Enforcement Act of 1994,

        Congress directed the Sentencing Commission “to amend its sentencing guidelines to

        provide an appropriate enhancement for any felony, whether committed within or outside

        the United States, that involves or is intended to promote international terrorism, unless

        such involvement or intent is itself an element of the crime.” Pub. L. 103-322, § 120004,

        108 Stat. 1796, 2022 (1994). The Sentencing Commission responded by replacing the

        upward-departure provision with a new “International Terrorism” adjustment at Section

        3A1.4. U.S.S.G. app. C, amend. 526. Section 3A1.4 took effect on November 1, 1995.

        The inaugural version read:

               § 3A1.4.      International Terrorism

                      (a)    If the offense is a felony that involved, or was intended to
                             promote, international terrorism, increase by 12 levels; but if
                             the resulting offense level is less than level 32, increase to level
                             32.

                      (b)    In each such case, the defendant’s criminal history category
                             from Chapter Four (Criminal History and Criminal Livelihood)
                             shall be Category VI.



        v. Sanya, 774 F.3d 812, 817 n.2 (4th Cir. 2014) (internal quotation marks omitted). Hasson
        did not ask the district court to apply the terrorism adjustment, therefore the doctrine is
        inapplicable.
                                                      20
USCA4 Appeal: 20-4126       Doc: 59        Filed: 02/22/2022      Pg: 21 of 31




        U.S.S.G. § 3A1.4 (1995).      The Commentary defined “international terrorism” with

        reference to that term’s definition in 18 U.S.C. § 2331. Id. cmt. n.1.

               Less than two years later, in the Antiterrorism and Effective Death Penalty Act of

        1996 (AEDPA), Congress instructed the Sentencing Commission to “amend the sentencing

        guidelines so that the chapter 3 adjustment relating to international terrorism only applies

        to Federal crimes of terrorism, as defined in section 2332b(g) of title 18, United States

        Code.” Pub. L. 104-132, § 730, 110 Stat. 1214, 1303. In response, the Sentencing

        Commission retitled Section 3A1.4 simply “Terrorism” and replaced the reference to

        “international terrorism” with “a federal crime of terrorism,” as reflected below:

               § 3A1.4.      International Terrorism

                      (a)    If the offense is a felony that involved, or was intended to
                             promote, international terrorism a federal crime of terrorism,
                             increase by 12 levels; but if the resulting offense level is less
                             than level 32, increase to level 32.

                      (b)    In each such case, the defendant’s criminal history category
                             from Chapter Four (Criminal History and Criminal Livelihood)
                             shall be Category VI.

        Compare U.S.S.G. § 3A1.4 (1996) with U.S.S.G. § 3A1.4 (1995); see also U.S.S.G. app.

        C, amend. 539 (1997). The Commentary defined “federal crime of terrorism” with

        reference to that term’s definition in 18 U.S.C. § 2332b(g). U.S.S.G. § 3A1.4 cmt. n.1

        (1996). For purposes of this case, Section 3A1.4 has remained materially unaltered ever

        since. See U.S.S.G. § 3A1.4 (2021).

               Hasson contends that the Sentencing Commission misread Congress’s 1996

        directive. According to Hasson, Congress intended to restrict Section 3A1.4 to cases where


                                                    21
USCA4 Appeal: 20-4126       Doc: 59        Filed: 02/22/2022      Pg: 22 of 31




        the defendant is convicted of an offense listed in 18 U.S.C. § 2332b(g)(5), which defines

        “federal crime of terrorism.” Under Hasson’s reading of the directive, the Commission

        should have amended the adjustment as follows:

               § 3A1.4.      International Terrorism

                      (a)    If the offense is a felony that involved, or was intended to
                             promote, international terrorism a federal crime of terrorism,
                             increase by 12 levels; but if the resulting offense level is less
                             than level 32, increase to level 32.

                      (b)    In each such case, the defendant’s criminal history category
                             from Chapter Four (Criminal History and Criminal Livelihood)
                             shall be Category VI.

               Hasson argues that the directive’s use of the word “only” compels his interpretation.

        § 730, 110 Stat. at 1303. In his view, “only” shows Congress intended to narrow the

        adjustment in some way. But in the same directive, Congress expanded the scope of the

        adjustment to include cases involving solely domestic terrorism. Hasson argues that

        limiting the adjustment’s application to convictions for federal crimes of terrorism is the

        sole way to effectuate the narrowing quality of the word “only,” given the expansion that

        results from replacing “international terrorism” with “federal crime of terrorism.”

               We disagree. “As in all statutory construction cases, we assume that the ordinary

        meaning of the statutory language accurately expresses the legislative purpose.” Marx v.

        Gen. Revenue Corp., 568 U.S. 371, 376 (2013) (brackets and internal quotation marks

        omitted). Admittedly, the 1996 directive is ambiguous. But “[r]ecognizing that the

        Commission ‘brings expertise to the implementation of its mandate’” to formulate

        sentencing guidelines, “we must defer to the Commission’s interpretation of a


                                                    22
USCA4 Appeal: 20-4126       Doc: 59         Filed: 02/22/2022      Pg: 23 of 31




        congressional directive as long as that interpretation is not ‘at odds with the plain language’

        of the directive.” United States v. Murphy, 254 F.3d 511, 512 (4th Cir. 2001) (brackets

        omitted) (quoting United States v. Kennedy, 32 F.3d 876, 889 (4th Cir. 1994), and LaBonte,

        520 U.S. at 757).

               Our review convinces us that the 1996 directive readily supports Section 3A1.4.

        Congress directed the Sentencing Commission to amend Section 3A1.4—which then

        applied “[i]f the offense is a felony that involved, or was intended to promote, international

        terrorism”—so that it “only applies to Federal crimes of terrorism, as defined in [18 U.S.C.

        §] 2332b(g).” § 730, 110 Stat. at 1303. That direction is reasonably read as instructing the

        Commission to edit the type of terrorism to which the adjustment applies by replacing

        “international terrorism” with “federal crimes of terrorism,” which the Commission did.

        The word “only” clarified that Congress intended for “federal crimes of terrorism” to

        supplant “international terrorism,” rather than supplement it such that the adjustment

        covered both “international terrorism” and “federal crimes of terrorism.” Had Congress

        omitted “only,” the Commission may well have preserved the adjustment’s application to

        “international terrorism.” Congress obviated that ambiguity by including “only” in its

        instructions.

               Context further supports the Commission’s interpretation. Less than two years

        before the 1996 directive, Congress instructed the Commission to apply Section 3A1.4 to

        “any felony . . . that involves or is intended to promote international terrorism,” and the

        Commission did so. § 120004, 108 Stat. at 2022 (emphasis added). As we have explained,

        that disjunctive phrase creates two ways in which the adjustment can be triggered: (1) by

                                                      23
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022     Pg: 24 of 31




        an offense that “involves” terrorism, or (2) by an offense “intended to promote” terrorism.

        See Kobito, 994 F.3d at 702. The 1996 directive did not purport to reduce these two options

        to one; indeed, it said nothing about the offenses to which the adjustment applies or their

        relationship to the crime of terrorism. If Congress had intended to completely rewrite the

        precise language it had dictated less than two years prior, we expect it would have done so

        more clearly. Instead, Congress’s 1996 directive focused on the nature of the terrorism

        involved, which is but one facet of Section 3A1.4, and the Commission changed that aspect

        of the adjustment in response.

               Attempting to overcome the Commission’s reasonable interpretation, Hasson

        argues that legislative history supports his reading. He quotes AEDPA’s Conference

        Report, which says that “[t]his section of the bill will make that new provision applicable

        only to those specifically listed federal crimes of terrorism, upon conviction of those crimes

        with the necessary motivational element to be established at the sentencing phase of the

        prosecution.” H.R. Rep. No. 104-518, at 123 (1996) (emphasis added). In Hasson’s view,

        the emphasized portion confirms that Congress intended for Section 3A1.4 to apply only

        upon a defendant’s conviction for an enumerated offense.

               But “legislative history is not the law.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612,

        1631 (2018). Only the statute itself underwent the constitutionally required process of

        bicameralism and presentment. Therefore “the authoritative statement is the statutory text,

        not the legislative history or any other extrinsic material.” Exxon Mobil Corp. v. Allapattah

        Servs., Inc., 545 U.S. 546, 568 (2005); see also City of Chicago v. Env’t Def. Fund, 511

        U.S. 328, 337 (1994) (“But it is the statute, and not the Committee Report, which is the

                                                     24
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 25 of 31




        authoritative expression of the law[.]”). And the statute here supports the Commission’s

        interpretation.

               Moreover, even if we were to consider it, the Conference Report does not compel

        the meaning Hasson attaches to it. Although one could read Hasson’s selected quotation

        as requiring a conviction for a federal crime of terrorism, one could also read it as stating

        a sufficient, but not necessary, condition for applying the adjustment. Cf. United States v.

        Tankersley, 537 F.3d 1100, 1113 (9th Cir. 2008) (“Based on this legislative history, we

        conclude that through the terrorism enhancement Congress wanted to impose a harsher

        punishment on any individual who committed an offense that involved or intended to

        promote one of the enumerated terrorist acts, and intended, through that offense, to

        influence the conduct of others.”). The ambiguous Conference Report provides Hasson no

        refuge.

               In sum, applying Section 3A1.4 absent a conviction for a federal crime of terrorism

        does not impermissibly contravene Congress’s directive. That being so, Hasson has failed

        to demonstrate that the district court erred—plainly or otherwise—in applying the

        adjustment as written by the Commission.

                                                     B.

               In the alternative, Hasson contends that the district court disregarded the findings

        and opinions of his “violence risk assessment” expert and therefore erroneously concluded

        that Hasson’s conduct satisfied Section 3A1.4. Finding no clear error, we affirm.




                                                     25
USCA4 Appeal: 20-4126      Doc: 59          Filed: 02/22/2022      Pg: 26 of 31




                                                      1.

               To apply the terrorism adjustment, the district court was required to find that at least

        one of Hasson’s offenses “involved, or was intended to promote, a federal crime of

        terrorism.” U.S.S.G. § 3A1.4(a). A “federal crime of terrorism” is an offense that is

        “calculated to influence or affect the conduct of government by intimidation or coercion,

        or to retaliate against government conduct,” 18 U.S.C. § 2332b(g)(5)(A), and that violates

        one of the statutes listed in 18 U.S.C. § 2332b(g)(5)(B). See Kobito, 994 F.3d at 700;

        United States v. Hassan, 742 F.3d 104, 148 (4th Cir. 2014). An offense is “intended to

        promote” a federal crime of terrorism “whenever the defendant commits a felony with a

        goal or purpose to bring or help bring into being a crime listed in 18 U.S.C.

        § 2332b(g)(5)(B), even if the defendant has not necessarily completed, attempted, or

        conspired to commit the crime.” Kobito, 994 F.3d at 702 (citations, ellipsis, and internal

        quotation marks omitted).       “[A] court deciding whether to impose the terrorism

        enhancement must resolve any factual disputes that it deems relevant to application of the

        enhancement, and then, if it finds the requisite intent, should identify the evidence in the

        record that supports its determination.” Hassan, 742 F.3d at 148 (internal quotation marks

        omitted); see also United States v. Chandia, 514 F.3d 365, 376 (4th Cir. 2008). The

        Government must prove by a preponderance of the evidence that the adjustment applies.

        Kobito, 994 F.3d at 701.

               The district court concluded that Hasson’s firearms offenses were designed to

        promote 18 U.S.C. § 351, which, in relevant part, criminalizes “attempts to kill or kidnap”

        any member of Congress, any Supreme Court Justice, and certain executive officials. 18

                                                      26
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022     Pg: 27 of 31




        U.S.C. § 351(a), (c). The court also found that Hasson committed his crimes “for the

        purpose of coercing the Government and retaliating against them.” S.J.A. 955. The court

        meticulously detailed the facts underlying its conclusion, noting they were “just a

        thumbnail of the voluminous materials that the Government has submitted.” S.J.A. 951.

        We rehearse the court’s findings briefly here.

               The court first cited Hasson’s writings identifying himself as “a white nationalist

        for over 30 years” and advocating “a little focussed [sic] violence” to “make change.”

        S.J.A. 951–952. It noted his 2017 draft email indicating “that he had to take a serious look

        at appropriate individual targets to bring greatest impact. Professors, DR’s, politicians,

        judges, leftists in general.” S.J.A. 952. The court then recounted Hasson’s endeavor to

        become proficient in long-range precision marksmanship: He registered for an online

        sniper and sharpshooter forum; purchased the Bergara rifle, which he outfitted with high-

        end scopes; searched for and began his own sniper logbook; researched distance shooting;

        and obtained a ballistics calculator spreadsheet. The court described Hasson’s efforts to

        learn where he could locate prominent political figures. He “searched for where do most

        senators live in D.C., do senators have SS protection, and are Supreme Court justices

        protected.” S.J.A. 953 (internal quotation mark omitted). He searched “Maxine Waters[,]

        D.C.”; “how do senators get around D.C.”; “how do senators and congressmen get around

        D.C. private subway”; “best place in D.C. to see congress people”; and “where in D.C. do

        Congress [sic] live.” S.J.A. 953–954. He also searched for where Justices Sotomayor and

        Kagan live.    Those inquiries corresponded to Hasson’s searches within the Breivik

        manifesto for “category A, which refers to a category of traitors who are most influential

                                                    27
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 28 of 31




        and includes political leaders.” S.J.A. 953. “[J]ust two weeks after reviewing the Breivik

        manifesto,” Hasson “compiled a list that included prominent congressional leaders, among

        other potential targets.” S.J.A. 954.

               The court also recounted the evidence seized during the search of Hasson’s

        residence.   Authorities recovered testosterone, anabolic steroids, and human growth

        hormone, which corresponded to his query for “steroids” in the Breivik manifesto, where

        Breivik “suggest[ed] that an assailant begin a steroid cycle once the preparation phase for

        an attack begins.” S.J.A. 953–954. The search also “revealed an enormous array of

        weapons and ammunition consistent with someone planning to carry out just the sort of

        attacks that are described.” S.J.A. 954.

               In the end, “[a]ll of these actions taken together convince[d] the [c]ourt . . . well

        beyond the preponderance standard[] that [Hasson] was, in fact, intending to promote a

        federal crime of terrorism.” S.J.A. 954. And his “choice of targeting politicians indicate[d]

        that he was, in fact, doing this or planning to do this . . . for the purpose of coercing the

        Government and retaliating against them.” S.J.A. 955. The court reasoned that Hasson’s

        rhetoric and weaponry viewed separately would not justify applying the terrorism

        adjustment, but in combination they revealed “that he was actually in the process of

        formulating a plan that makes this a case where the terrorism enhancement [applies].”

        S.J.A. 954–955.

                                                     2.

               We review the factual findings underlying the district court’s application of the

        terrorism adjustment for clear error. Kobito, 994 F.3d at 701. In so doing, we “‘ask

                                                     28
USCA4 Appeal: 20-4126      Doc: 59         Filed: 02/22/2022      Pg: 29 of 31




        whether, on the entire evidence,’” we are “‘left with the definite and firm conviction that a

        mistake has been committed.’” United States v. Wooden, 693 F.3d 440, 451 (4th Cir. 2012)

        (quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)). Such a conviction may “be based

        upon a conclusion that, without regard to what the actual facts may be, the findings under

        review . . . were made without properly taking into account substantial evidence to the

        contrary,” Miller v. Mercy Hosp., Inc., 720 F.2d 356, 361 (4th Cir. 1983) (internal quotation

        marks omitted), such as when a district court fails to “acknowledge,” “account for,” or

        “consider” substantial contradictory evidence, Wooden, 693 F.3d at 453–454.

               Hasson urges us to find clear error in the district court’s treatment of his expert’s

        opinions and testimony. In anticipation of sentencing, Hasson commissioned a “violence

        risk assessment” from Stephen D. Hart, Ph.D., whose experience includes consulting with

        law-enforcement agencies “regarding risk for serious violence, including terrorism, mass

        casualty violence, and targeted violence.” J.A. 782. After interviewing Hasson and

        reviewing evidence in the case, Dr. Hart prepared a report in which he opined that the

        evidence “does not support the government’s theory that Mr. Hasson intends (or intended)

        to commit acts dangerous to human life,” “that he is (or was) a domestic terrorist,” or that

        he “pose[s] a risk of serious violence.” J.A. 785. Dr. Hart also testified at Hasson’s

        sentencing hearing, where the Government cross-examined him. Hasson claims that the

        district court summarily dismissed Dr. Hart’s opinions, did not acknowledge several of his

        key conclusions, and did not account for or explain why it disagreed with aspects of his

        testimony.



                                                     29
USCA4 Appeal: 20-4126       Doc: 59          Filed: 02/22/2022     Pg: 30 of 31




               We discern no clear error in the district court’s consideration of Dr. Hart’s opinions.

        The court directly addressed Dr. Hart’s conclusions and explained why it gave them little

        credit. For example, the court noted that cross-examination revealed “serious questions”

        about Dr. Hart’s methodology. S.J.A. 955. The court further identified particular evidence

        that it believed contradicted Dr. Hart’s findings. 5 This is wholly unlike the cases on which

        Hasson relies, where courts entirely failed to consider or address substantial evidence.

               Nor does the absence of contrary expert testimony undermine the district court’s

        findings. “[T]he trier of facts is not required to accept uncontradicted testimony,” where,

        as here, it finds that the evidence in the record undermines or discredits that testimony.

        Am. Mfg. Assocs., Inc. v. N.L.R.B., 594 F.2d 30, 34 (4th Cir. 1979). The district court

        weighed Dr. Hart’s opinion testimony against a truly voluminous record of documentary

        evidence and found the conclusions Dr. Hart drew from that record unpersuasive. That

        was its prerogative as the finder of fact and was not clear error.

                                                     IV.

               Because Hasson does not contest that 18 U.S.C. § 922(g)(3) clearly prohibited his

        conduct, he cannot challenge the statute as unconstitutionally vague.            Nor has he

        demonstrated that the district court legally or factually erred in applying U.S.S.G.

        § 3A1.4’s terrorism adjustment to increase his Guidelines sentencing range.                We

        accordingly affirm both the denial of Hasson’s motion to dismiss the Section 922(g)(3)

        charge and the resulting sentence.


               5
                The district court did, however, “give some of Dr. Hart’s comments consideration
        under [18 U.S.C. §] 3553.” S.J.A. 956.
                                                     30
USCA4 Appeal: 20-4126   Doc: 59   Filed: 02/22/2022   Pg: 31 of 31




                                                                     AFFIRMED




                                          31